AO 245B (Rev. 05/15/2018) Judgment in a Crim`mal Pctty Case {Modifled) Page l of l

UNlTED STATES DISTRICT COURT
soUrHERN orsrRiCr or CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V4 (`For Offenses Committed On or Afcer November l, 1987)

Federico CanSeCO_RodIigueZ Case Number: 321 8-mj-23205-JLB

Adam F. Doyle

Defenalam ’s Atz‘orney

REGISTRATION NO. 81704298

THE DEFENDANT:
|Z pleaded guilty to count(s) 1 Of Complaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Sectioo Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[| The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|X| Assessrnent: $10 WAIVED Fine: WAIVED
13 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
E Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

 

j=: §§ § §§ __` Wednesday, December 19, 2018
ill l tew " ~- Date of Imposition of Sentence

santana (M/\} g

 

 

 

 

 

 

 

<;LM"BTFF_HE"EEG?§§HN\A HoNoRABLE WILLIAM V. GALLo
§§uw&e~ D'S'“`*‘CF OF CAL'E)EWTY UNITED srArEs MAGISTRATE IUDGE

 

3:18-Inj-23205-JLB

 

